Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s amendment/remarks filed 08/29/2022. 
Claims 1-19 are currently pending.
Response to Amendment
The claim rejection on the grounds of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 9,685,261 as previously set forth in the Office action mailed 06/01/2022 is maintained and has been revised below to reflect the changes in claim scope made by Applicant’s present claim amendments. 
The rejection of claims 2, 4, 15, and 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of the above amendment.  However, newly added claims 18 and 19 are indefinite.  See the new 112(b) rejection, below.  
Applicant has stated the Woltornist et al. (“Conductive thin films of pristine graphene by solvent interface trapping,” ACS Nano, Vol. 7, No. 3, 7062-7066, 2013) reference is the industry publication associated with the Adamson et al. (US 2014/0305571) reference (page 9 of the present response).  Accordingly for purposes of compact prosecution and brevity, the rejections under 35 U.S.C 102 and 103 over/based-on Woltornist et al. are withdrawn as its teachings are equivalent to the Adamson et al. reference. 
The claim rejections under 35 U.S.C. 102(a)(1,2) and 103 over/based-on Adamson et al. (US 2014/0305571) as previously set forth in the Office action mailed 06/01/2022 are maintained and have been revised below to reflect the changes in claim scope made by Applicant’s present claim amendments. 
Double Patenting
Claims 1-6, 8, 15, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,685,261.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite claims to fabricating and ink and electrically conductive film/pattern by providing a phase separated system including a first solvent/long chain alkane (heptane), a second solvent including water, and interface between the solvents, introducing a layered material including pristine graphite to the interface of the phase separated system, forming an emulsion of the first or second solvents where a portion of the layered material stabilizes the emulsion (or performs steps that would inherently create an emulsion, e.g., sonicating or agitating the phase separated system; note, sonicating is recited alternatively from agitating implying sonicating is optional in the claims and not necessarily required, and agitating is described in the corresponding disclosure as “e.g., shaking, mixing, stirring, blending” which all read on and encompass by-hand or manual operations without a “mechanical”, automatic or machine-based, mixing), and applying the emulsion to a substrate to form an electrically conductive pattern on the substrate including a flexible (plastic) substrate.  See claims 1-20 of US 9,685,261, which read on and anticipate instant claims 1-6, 8, and 15.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 18 recites the limitation that the emulsion is formed “without mechanical exfoliation”.  The Office broadly interprets the term “mechanical” as including both manual, i.e., by hand, and automatic, i.e., by machine, operations within its scope, but respects that some skilled artisans may interpret “mechanical” more narrowly as including merely automatic/machine-based operations while excluding manual/by-hand operations.  The fact that there could be more than one reasonable interpretation for the limitation/term renders the claim indefinite.  Does Applicant have a different or specific definition or meaning of the term? 
	Claim 19 recites “wherein the emulsion of the first and second solvents is formed without sonication and without mechanical exfoliation” and parent claim 17 recites, among other limitations “c) forming an emulsion of the first and second solvents, at least a portion of the layered material stabilizing the emulsion; … wherein the layered material is pristine and non-oxidized graphite; wherein after step c) the emulsion is stabilized by layers of sheets of the pristine and non-oxidized graphite; wherein the emulsion is formed by hand mixing;”.  It is unclear and indefinite under 112(b) how (and/or whether the limitations of claim 19 further limit and/or include all the limitations of claim 17) the emulsion is formed “without mechanical exfoliation” because the totality of steps/limitations in the parent claim appear to amount to a mechanical exfoliation of the graphite into layers or sheets of the graphite, i.e., exfoliation, by hand mixing, a mechanical operation.  How can the emulsion be formed without mechanical exfoliation when the emulsion, which as recited implicitly exfoliates graphite into sheets/layers thereof, includes formation by “hand mixing”?  The Office broadly interprets the term “mechanical” as including both manual, i.e., by hand, and automatic, i.e., by machine, operations within its scope, but respects that some skilled artisans may interpret “mechanical” more narrowly as including merely automatic/machine-based operations while excluding manual/by-hand operations.  The fact that there could be more than one reasonable interpretation for the limitation/term also renders the claim indefinite.  Does Applicant have a different or specific definition or meaning of the term? 
Appropriate correction/clarification is required.
Claim Rejections - 35 USC § 102 & 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8, 12, 13, 15, and 18 are rejected under 35 U.S.C. 102(a)(1,2) as being anticipated by Adamson et al. (US 2014/0305571). 
As to claim 1, Adamson et al. teach a method for fabricating an ink comprising a) providing a phase separated system of two non-mixing solvents including a first solvent, a second solvent, and an interface between the first and second solvents, b) introducing a layered material (pristine graphite) to the interface of the phase separated system, c) forming an emulsion of the first and second solvents where at least a portion of the layered material stabilizes the emulsion, and d) applying the emulsion to a substrate to form an electrically conductive pattern (transparent conductive film) on the substrate.  See steps a) to e), and optionally steps f) to h), in para. 0011, 0012, 0021, and 0022; see also para. 0058 and Fig. 10B.  See also claims 1-20. 
As to claims 2 and 3, Adamson et al. teach the first solvent is a chain alkane and/or includes at least one alkane and the second solvent is water (the preferred system is an oil/water system of heptane and water, see the cited paragraphs/claims, above; heptane is both a chain alkane and an alkane)
As to claim 4, Adamson et al. teach the layered material is pristine graphite and the emulsion is stabilized by layers or sheets of the pristine graphite (abstract, para. 0011, 0013, 0020, 0021, 0045, 0053, and Fig. 10B).
As to claims 5 and 18, Adamson et al. teach the emulsion is formed via a formation step selected from the group consisting of hand mixing, hand shaking, and combinations thereof and/or is formed without sonication and without mechanical exfoliation (the layered material/graphite at the interface is sonicated and/or agitated, e.g., shaked, mixed, stirred, or blend, para. 0017 and 0053; the disclosure of the agitation being a shaking, mixing, stirring, or blending read on and encompass the agitating being either by hand/manually operated or by mechanical/automatic/machine means; the mixing and/or shaking by hand, rather than mechanically/by machine, would be at-once envisaged by a person of ordinary skill in the art from the cited paragraphs; the cited paragraphs also disclose the composition is sonicated and/or agitated, meaning any sonication is optional and the lack of a sonication would be at-once envisaged by a person of ordinary skill in the art from the cited paragraphs).
As to claim 6, Adamson et al. teach the emulsion is a water-in-oil emulsion (water-in-heptane emulsion, as described above). 
As to claim 8, Adamson et al. teach the substrate is flexible (the compositions of the invention are useful for producing flexible, transparent, conductive coatings useful in solar cells, super capacitors, batteries, and flexible displays and substrates also include plastics alternative to glass, para. 0049 and 0056; in other words, flexible substrates, e.g., a plastic substrate and/or outright flexible substrate due to the utility of a “flexible display” would include the flexible thin film on a flexible substrate, are express teachings of the reference). 
As to claims 12 and 13, Adamson et al. teach the layered material introduced includes graphite flakes, the graphite flakes having a flake size of about 1 micrometer (the pristine graphite provided are flakes that form graphene flakes, abstract, para. 0048, and 0050; Figs. 5 to 9, 11, and 12 depict the graphene flakes have a lateral dimension on the scale of about 1 micrometer; since the graphene flakes are made by exfoliating the graphite the initial graphite inherently have or would be at once envisaged by the skilled artisan a lateral dimension of about 1 micrometer).
As to claim 15, Adamson et al. teach the layered material is pristine and non-oxidized graphite and the emulsion is stabilized by layers or sheets of the pristine graphite (abstract, para. 0011, 0013, 0020, 0021, 0045, 0053, and Fig. 10B).  Also note Adamson et al.’s teachings that discourage the use of oxidized graphite in the background section (para. 0006).

Claims 7, 8, and 16, are rejected under 35 U.S.C. 103 as being unpatentable over Adamson et al. (US 2014/0305571) as applied to claims 1-6, 8, 12, 13, 15, and 18 above, and further in view of Ohashi et al. (US 2011/0143051).
The disclosure of Adamson et al. is relied upon as set forth above. 
Adamson et al. teach fabricating an water-in-oil emulsion and applying/drying the emulsion on a substrate to form an electrically conductive pattern on the substrate, as described above. 
Adamson et al. fail to teach applying the emulsion to the substrate includes brushing, screen printing, spraying, or ink-jetting.
However, Ohashi et al. similarly teach fabricating an electrically conductive emulsion ink and forming an electrically conductive film/pattern thereof (abstract) where such emulsion inks of oil and water phases are coated or patterned on a substrate and subject to heat treatment in order to form the electrically conductive film or pattern (abstract and para. 0020).  Ohashi et al. teach the step of coating or patterning of the electrically conductive emulsion ink on a surface of a substrate can be performed by conventionally known coating and printing methods such as spray coating, bar coating (which reads on brushing), screen printing, and inkjet printing (para. 0067).  In other words, Ohashi et al. teach the claimed methods of application are known in the art as being conventional coating and printing methods for coating or patterning an electrically conductive emulsion ink onto a substrate.  
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide any of the conventional coating or printing methods, e.g., spray coating, bar coating, screen printing, and inkjet printing, as taught by Ohashi et al. as an alternate application method to apply the electrically conductive water-in-oil emulsion of Adamson et al. in order to successfully obtain an electrically conductive film or pattern since Ohashi et al. teach these methods are known in the printing and emulsion ink arts as being conventional and suitable coating and printing methods for coating or patterning such emulsions/inks onto a substrate.  
Alternatively regarding claim 8, in the event the teachings of Adamson et al. are insufficient to meet the claimed limitation the substrate is flexible, such limitation would have been obvious to a person of ordinary skill in the art at the time of the effective filing date further in view of the teachings of Ohashi et al. by providing the teachings of Ohashi et al. to the electrically conductive water-in-oil emulsion and electrically conductive film/pattern thereof of Adamson et al. in order to successfully obtain an electrically conductive film or pattern.  Like the rationale supporting the suitable, alternate printing methods taught by Ohashi et al., above, Ohashi et al. further teach flexible substrates (organic substrates include, for example, resinous molded articles such as polymer films and sheets, paper, woven fabrics and non-woven fabrics, para. 0065) are known in the printing and emulsion ink arts as being conventional and suitable substrates for electrically conductive emulsion ink compositions in forming electrically conductive films/patterns.  

Claims 9-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Adamson et al. (US 2014/0305571) as applied to claims 1-6, 8, 12, 13, 15, and 18 above, and further in view of Zhu (US 7,655,082).
The disclosure of Adamson et al. is relied upon as set forth above.
Adamson et al. teach fabricating an water-in-oil emulsion and applying/drying the emulsion on a substrate to form an electrically conductive pattern on the substrate, as described above.  Adamson et al. teach the oil/first solvent of the emulsion is preferably heptane and the second solvent is water, as described above.
As to claims 9, 10, and 14, Adamson et al. fail to teach the oil/first solvent includes hexadecane, a mixture of heptane and hexadecane, or includes alkanes larger than octadecane.
However, Zhu teach emulsion ink compositions including water-in-oil emulsions (abstract and col. 2 lines 33-42) where exemplary solvents for the oil/non-polar phase include oils such as but not limited to mineral oils, aliphatic hydrocarbon solvents including but not limited to heptanes, hexadecanes, octadecanes, etc., and mixtures thereof (col. 2 line 62 to col. 3 line 3).  In other words, Zhu teach typical and routine oil/non-polar phases for water-in-oil emulsions include, alternative to solely heptane, hexadecane, heptane and hexadecane, and/or alkanes larger than octadecane.  Note, in the chemical arts a mineral oil is or includes an aliphatic hydrocarbon or blend of aliphatic hydrocarbons containing a carbon count of/within about 10 to 50; in other words, mineral oil encompasses alkanes larger than octadecane (interpreted as meaning an alkane with more carbon atoms than octadecane, i.e., an alkane with 19 or more carbon atoms) as claimed.  
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide hexadecane and/or a mineral oil with or in place of heptane as taught by Zhu as the oil/heptane phase of Adamson et al.’s water-in-oil in order to sufficiently obtain a stable water-in-oil emulsion since Zhu teach all of these alkanes/hydrocarbons are typical and routine oil/non-polar phases for stable water-in-oil emulsions.  
As to claim 11, although Adamson et al. or Zhu fail to explicitly teach the emulsion has a steady state viscosity of about 4 million cP shear thinning to about 15 thousand cP, at the time of the effective filing date the claimed viscosity limitations would flow naturally from the combination/teachings of Adamson et al. in view of Zhu since the combination of references results in the same or closely similar emulsion as that claimed and disclosed in the application’s specification (graphene-stabilized water-in-oil emulsion comprising a long chain alkane, e.g., hexadecane, as the oil phase, pages 2 and 7 of the specification).  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art (the viscosity and shear properties of a graphene-stabilized water-in-oil emulsion, generally taught by Adamson et al., utilizing a typical and routine oil/non-polar solvent for water-in-oil emulsions such as hexadecane or octadecane, as taught by Zhu) cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979)

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Adamson et al. (US 2014/0305571) in view of Ohashi et al. (US 2011/0143051) and Zhu (US 7,655,082).
Adamson et al. teach a method for fabricating an ink comprising a) providing a phase separated system of two non-mixing solvents including a first solvent, a second solvent, and an interface between the first and second solvents, b) introducing a layered material (pristine graphite) to the interface of the phase separated system, c) forming an emulsion of the first and second solvents where at least a portion of the layered material stabilizes the emulsion, and d) applying the emulsion to a substrate to form an electrically conductive pattern (transparent conductive film) on the substrate.  See steps a) to e), and optionally steps f) to h), in para. 0011, 0012, 0021, and 0022; see also para. 0058 and Fig. 10B.  See also claims 1-20.  
Adamson et al. further teach the first solvent is a chain alkane and the second solvent is water and the emulsion is a water-in-oil emulsion (the preferred system is an oil/water system of heptane and water, see the cited paragraphs/claims, above), the layered material is pristine graphite and the emulsion is stabilized by layers or sheets of the pristine graphite (abstract, para. 0011, 0013, 0020, 0021, 0045, 0053, and Fig. 10B), the emulsion is formed via hand mixing and is formed without sonication and without mechanical exfoliation (the layered material/graphite at the interface is agitated, e.g., shaked, mixed, stirred, or blend, para. 0017 and 0053, which would be understood by a person of ordinary skill in the art to encompass mixing either by hand or by mechanical means; furthermore, the selection of practicing the disclosed shaking, mixing, stirring, or blending by a manual process, i.e., by hand, or automatic process, i.e., by an apparatus/machine, accomplish the same result that does not distinguish over the prior art; the cited paragraphs disclose the composition is sonicated and/or agitated, meaning any sonication is optional and the lack of a sonication would be at-once envisaged by a person of ordinary skill in the art from the cited paragraphs), the substrate is flexible (the compositions of the invention are useful for producing flexible, transparent, conductive coatings useful in solar cells, super capacitors, batteries, and flexible displays and substrates also include plastics alternative to glass, para. 0049 and 0056; in other words, flexible substrates, e.g., a plastic substrate and/or outright flexible substrate due to the utility of a “flexible display” would include the flexible thin film on a flexible substrate, are express teachings of the reference), and the layered material introduced includes flakes having a flake size of about 1 micrometer (the pristine graphite provided are flakes that form graphene flakes, abstract, para. 0048, and 0050; Figs. 5 to 9, 11, and 12 depict the graphene flakes have a lateral dimension on the scale of about 1 micrometer; since the graphene flakes are made by exfoliating the graphite the initial graphite inherently have or would be at once envisaged by the skilled artisan a lateral dimension of about 1 micrometer). 
Although the Office regards the disclosed “heptane” of Adamson et al. as a long chain alkane, it is noted not all persons of ordinary skill in the art might regard heptane as a long chain alkane (the term is a relative/subjective limitation).  Also, Adamson et al. fails to teach the emulsion is applied to the substrate via brushing or screen printing or the emulsion has a steady state viscosity of about 4 million cP shear thinning to about 15 thousand cP.
However, Ohashi et al. similarly teach fabricating an electrically conductive emulsion ink and forming an electrically conductive film/pattern thereof (abstract) where such emulsion inks of oil and water phases are coated or patterned on a substrate and subject to heat treatment in order to form the electrically conductive film or pattern (abstract and para. 0020).  Ohashi et al. teach the step of coating or patterning of the electrically conductive emulsion ink on a surface of a substrate can be performed by conventionally known coating and printing methods such as bar coating (which reads on brushing) and screen printing (para. 0067).  In other words, Ohashi et al. teach the claimed methods of application are known in the art as being conventional coating and printing methods for coating or patterning an electrically conductive emulsion ink onto a substrate.  
Furthermore, Zhu teach emulsion ink compositions including water-in-oil emulsions (abstract and col. 2 lines 33-42) where exemplary solvents for the oil/non-polar phase include aliphatic hydrocarbon solvents including but not limited to heptanes, hexadecanes, octadecanes, etc., and mixtures thereof (col. 2 line 62 to col. 3 line 3).  In other words, Zhu teach typical and routine oil/non-polar phases for water-in-oil emulsions include at least, alternative to solely heptane, hexadecane, heptane and hexadecane, and/or alkanes at least as large as octadecane.  
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide any of the conventional coating or printing methods, e.g., bar coating or screen printing, as taught by Ohashi et al. as an alternate application method to apply the electrically conductive water-in-oil emulsion of Adamson et al. in order to successfully obtain an electrically conductive film or pattern since Ohashi et al. teach these methods are known in the printing and emulsion ink arts as being conventional and suitable coating and printing methods for coating or patterning such emulsions/inks onto a substrate.  Concurrently, at the time of the effective filing date it would have also been obvious to a person of ordinary skill in the art to provide hexadecane or octadecane with or in place of heptane as taught by Zhu as the oil/heptane phase of Adamson et al.’s water-in-oil in order to sufficiently obtain a stable water-in-oil emulsion since Zhu teach all of these alkanes/hydrocarbons are typical and routine oil/non-polar phases for stable water-in-oil emulsions.  
At the time of the effective filing date the claimed viscosity limitations of the emulsion has a steady state viscosity of about 4 million cP shear thinning to about 15 thousand cP would flow naturally from the above combination/teachings of Adamson et al. in view of Zhu since the combination of references results in the same or closely similar emulsion as that claimed and disclosed in the application’s specification (graphene-stabilized water-in-oil emulsion comprising a long chain alkane, e.g., hexadecane, as the oil phase, pages 2 and 7 of the specification).  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art (the viscosity and shear properties of a graphene-stabilized water-in-oil emulsion, generally taught by Adamson et al., utilizing a typical and routine oil/non-polar solvent for water-in-oil emulsions such as hexadecane or octadecane, as taught by Zhu) cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979)
Alternatively regarding the claimed limitation of the substrate if flexible, in the event the teachings of Adamson et al. are insufficient to meet the claimed limitation the substrate is flexible, such limitation would have been obvious to a person of ordinary skill in the art at the time of the effective filing date further in view of the teachings of Ohashi et al. by providing the teachings of Ohashi et al. to the electrically conductive water-in-oil emulsion and electrically conductive film/pattern thereof of Adamson et al. in order to successfully obtain an electrically conductive film or pattern.  Like the rationale supporting the suitable, alternate printing methods taught by Ohashi et al., above, Ohashi et al. further teach flexible substrates (organic substrates include, for example, resinous molded articles such as polymer films and sheets, paper, woven fabrics and non-woven fabrics, para. 0065) are known in the printing and emulsion ink arts as being conventional and suitable substrates for electrically conductive emulsion ink compositions in forming electrically conductive films/patterns.  

Claim 18 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Adamson et al. (US 2014/0305571) as applied to claims 1-6, 8, 12, 13, 15, and 18 above.
The disclosure of Adamson et al. is relied upon as set forth above.
As described in the 102 rejection above, the teachings at para. 0017 and 0053 of Adamson et al. are believed to anticipate the claimed limitation(s) the emulsion is formed without sonication and without mechanical exfoliation because Adamson et al.’s disclosed “sonicated” and “agitated” steps/operations are disclosed in the alternative, i.e., sonication is optional, and the agitation includes shaking, mixing, stirring, and blending, which read on and encompass the agitating being either by hand/manually operated and would be at-once envisaged as distinguished from mechanical/automatic/machine means.  
In the event the cited teachings fail to anticipate the claimed limitation the emulsion is formed without mechanical exfoliation, at the time of the effective filing date the claimed exclusion of mechanical exfoliation would nevertheless have been obvious to a person of ordinary skill in the art from the teachings of Adamson et al. because selection of practicing the disclosed shaking, mixing, stirring, or blending by a manual process, i.e., by hand, or automatic process, i.e., by an apparatus/machine, accomplish the same result that does not distinguish over the prior art.
Response to Arguments
Applicant's arguments filed 08/29/2022 have been fully considered but they are not persuasive. 
In response to Applicant’s request to defer the address the double patenting rejection, i.e., hold in abeyance a response such as a terminal disclaimer or argue the reasoning of the double patenting rejection, it is noted that the filing of a terminal disclaimer cannot be held in abeyance since that filing “is necessary for further consideration of the rejection of the claims” as set forth in MPEP § 804 (I)(B)(1): “As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.”
Regarding the 102 rejection over Adamson et al. (US 2014/0305571) Applicant argues Adamson et al. does not teach or suggest a method for fabricating an ink comprising forming an emulsion and applying the emulsion to a substrate to form an electrically conductive pattern on the substrate.  Applicant elaborates the reference discusses formation of a conductive film (not ink) that does not involve applying an emulsion to a substrate, but rather two non-mixing solvents containing graphene at an interface that climbs the walls of a housing containing the solvents.  Applicant takes issue with Adamson et al. that the reference fails to mention the term “ink” even once.  Applicant further states an emulsion is not needed in Adamson et al., Adamson et al. teaches away from an emulsion, and asserts the presence of an emulsion would actually hinder the film formation process in Adamson et al.  
In response, these arguments are not persuasive because Adamson et al. is certainly drawn to methods of forming inks.  In the art, an ink is broadly any solution, suspension, dispersion, or system containing a liquid solvent or liquid carrier.  Adamson et al. indeed teach liquid solvent/carrier composition(s), i.e., inks, (at least at the abstract, para. 0011,and the Figures).  Adamson et al. also teach forming an emulsion (para. 0058 and Fig. 10B); this emulsion also reads on an ink.  Adamson et al. teach the emulsion, e.g., droplets of water-in-heptane stabilized by graphene, is formed by “proper choice of the water/heptane ratio” and is stable enough to coalesce for days (para. 0058); the language of para. 0058 implies an emulsion is an express, if not desirable, teaching of the reference.  Accordingly, it is unclear how an emulsion could be regarded as taught away from the teachings of Adamson et al. as argued by Applicant.  Regarding the argument Adamson et al. fails to teach applying said emulsion to a substrate to form an electrically conductive pattern on the substrate, Adamson al. teach introducing, e.g., dipping, a glass slide into the water/heptane/graphene system/ink (which can be, if not is expressly and/or desirably, an emulsion as described above) that causes a graphene film to form on the substrate (para. 0011, 0049-0058, 0072, and Fig. 11).  
Applicant’s argument that the presence of an emulsion would hinder the process in Adamson et al. is also not persuasive because the argument is not factually supported by an appropriate affidavit or declaration to be of probative value or evidence and at the time of writing merely constitutes attorney arguments rather than objective evidence.  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).
Applicant comments “the resulting product [of claim 1] is an ink rather than a film.” (paragraph bridging pages 7 to 8 of the present response).  For purposes of claim interpretation and setting forth the metes and bounds of the claimed invention, the Office respectfully disagrees with this interpretation of the claim(s).  While the preamble of claim 1 recites a method for fabricating an ink, an ink is obtained at least by step c) “forming an emulsion of the first and second solvents …” and step d) “applying the emulsion to a substrate to form an electrically conductive pattern on the substrate” goes further than obtaining an ink and forms an electrically conductive pattern on a substrate.  In other words, while the claimed method consequentially forms or fabricates an ink, the final product required by the method as recited is actually an electrically conductive pattern on a substrate. 
Applicant’s remaining arguments to the 103 rejections that are combinations of Adamson et al. with Ohashi et al. (US 2011/0143051) and/or Zhu (US 7,655,082) are not persuasive because they constitute a piecemeal analysis of the references.  Adamson et al. meet the claimed limitations the emulsion is formed without sonication and without mechanical exfoliation for the reasons of record (see the discussion and rationale set forth in the rejections on pages 6, 12-13, and 16-17 of this correspondence, above).  The remaining Ohashi et al. and Zhu references are merely secondary references relied upon for their teachings of conventional means of coating emulsion/ink compositions onto substrates and conventional hydrocarbon species/carbon count(s) suitable for the oil phase in a water-in-oil emulsion/ink composition, respectively, and the rejections relying on Ohashi et al. and/or Zhu do not incorporate any mixing machines or strong mixing steps therein as argued by Applicant.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Accordingly, the rejections are maintained for the reasons of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
October 24, 2022